
	

113 HR 1434 IH: Montana Land Sovereignty Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1434
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Daines introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Montana, except by express authorization of Congress, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Montana Land Sovereignty
			 Act.
		2.Prohibition on
			 new national monuments in montana without congressional approvalThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Montana after
			 Wyoming.
		
